DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-13, 19-22 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burt (U.S. PATENT NO. 5,063,603).
-Regarding claim 1, Burt discloses an object detecting system (FIG. 1) comprising: a pyramid image generator configured to receive a first input image captured at a first time and a second input image captured at a second time (col. 4 lines 18-24), and generate a first pyramid image from the first input image and a second pyramid image from the second input image (multi-resolution pyramid processor 112, FIG. 1); an object extractor configured to detect an object in the first pyramid image and the second pyramid image and generate a plurality of pieces of object data representing the object (object recognition means 114, FIG. 1); and a buffer storing the plurality of pieces of object data representing the object detected in the first input image and the second input image (stored data 118, FIG. 1).
-Regarding claim 2, Burt further discloses the pyramid image generator is further configured to: generate the first pyramid image having a first resolution by adding first time information corresponding to the first time to the first input image (along with the time of receipt, col. 10 lines 25-45); generate a third pyramid image having a second resolution by down-sampling the first pyramid image (pixel resolution of 256 x 256, down to  level-5 which has a pixel resolution of only 16 x 16, col. 10 lines 66-69); generate the second pyramid image having the first resolution by adding second time information corresponding to the second time to the second input image (along with the time of receipt, col. 10 lines 25-45); and generate a fourth pyramid image having the second resolution by down-sampling the third pyramid image (three 8 x 8 sections may be taken from the 32 x 32, level-4, pyramid image, col. 11 lines 1-5).
-Regarding claim 8, Burt further discloses the pyramid image generator is further configured to: generate a first pyramid image set including the first pyramid image and the second pyramid image (multi-resolution pyramid processor 112, FIG. 1); and generate a second pyramid image set by down-sampling at least one of the first pyramid image and the second pyramid image in the first pyramid image set (pixel resolution of 256 x 256, down to  level-5 which has a pixel resolution of only 16 x 16, col. 10 lines 66-69), and wherein the object extractor is further configured to:  37generate, from the first pyramid image set, N pieces of first object data respectively corresponding to N time points among the plurality of pieces of object data, wherein N is a natural number (five 8 x 8 sections of the pyramid image of level 3 with 64 x 64, col. 11 lines 1-15); and generate, from the second pyramid image set, M pieces of second object data respectively corresponding to M time points among the plurality of pieces of object data, wherein M is a natural number (three 8 x 8 sections may be taken from the 32 x 32, level-4, pyramid image, col. 11 lines 1-15).
-Regarding claim 9, Burt further discloses N is greater than M (col. 11 lines 1-15).
-Regarding claim 10, Burt further discloses the object comprises a first object and a second object, and wherein the method further comprises: an object tracker configured to track the first object by using P pieces of the first object data among the N pieces of first object data, (object recognition means 114, FIG. 1; total of 9 icons make up the training set for each of the original 256 x 256 pixel resolution subset images for each involved person, col. 10 line 53-col. 11 line 15).
-Regarding claim 11, Burt further discloses a region-of-interest manager configured to set a first region of interest for the first input image and a second region of interest for the second input image, wherein the object extractor is further configured to:  38extract the object from a first region of the first input image and a second region of the second input image, the first region and the second region corresponding to the first region of interest and the second region of interest (object recognition means 114, FIG. 1; total of 9 icons make up the training set for each of the original 256 x 256 pixel resolution subset images for each involved person, col. 10 line 53-col. 11 line 15).
-Regarding claim 12, Burt discloses a method of detecting an object (FIG. 1), the method comprising: receiving a first input image captured at a first time and a second input image captured at a second time (col. 4 lines 18-24); generating a first pyramid image associated with the first time from the first input image and a second pyramid image associated with the second time from the second input image (multi-resolution pyramid processor 112, FIG. 1); generating a plurality of pieces of object data representing the object detected in the first input image and the second input image based on the first pyramid image and the second pyramid image (object recognition means 114, FIG. 1); and storing the plurality of pieces of object data in a buffer (stored data 118, FIG. 1).
-Regarding claim 13, Burt further discloses the generating the first pyramid image and the second pyramid image comprises: generating the first pyramid image having a first (along with the time of receipt, col. 10 lines 25-45); generating a third pyramid image having a second resolution by down-sampling the first pyramid image (pixel resolution of 256 x 256, down to  level-5 which has a pixel resolution of only 16 x 16, col. 10 lines 66-69); generating the second pyramid image having the first resolution by adding second time information corresponding to the second time to the second input image (along with the time of receipt, col. 10 lines 25-45); and generating a fourth pyramid image having the second resolution by down-sampling the third pyramid image (three 8 x 8 sections may be taken from the 32 x 32, level-4, pyramid image, col. 11 lines 1-5).
-Regarding claim 19, Burt further discloses the generating first pyramid image and the second pyramid image comprises: generating a first pyramid image set including the first pyramid image and the second pyramid image (multi-resolution pyramid processor 112, FIG. 1); and generating a second pyramid image set by down-sampling at least one of the first pyramid image and the second pyramid image in the first pyramid image set (pixel resolution of 256 x 256, down to  level-5 which has a pixel resolution of only 16 x 16, col. 10 lines 66-69), and  41wherein the generating the plurality of pieces of object data comprises: generating, from the first pyramid image set, N pieces of first object data respectively corresponding to N time points, among the plurality of pieces of object data, wherein N is a natural number (five 8 x 8 sections of the pyramid image of level 3 with 64 x 64, col. 11 lines 1-15); and generating, from the second pyramid image set, M pieces of second object data respectively corresponding to M time points, among the plurality of pieces of object data, wherein M is a natural number (three 8 x 8 sections may be taken from the 32 x 32, level-4, pyramid image, col. 11 lines 1-15).
-Regarding claim 20, Burt further discloses N is greater than M (col. 11 lines 1-15). 
(object recognition means 114, FIG. 1; total of 9 icons make up the training set for each of the original 256 x 256 pixel resolution subset images for each involved person, col. 10 line 53-col. 11 line 15).
-Regarding claim 22, Burt further discloses setting a first region of interest for the first input image and a second region of interest for the second input image, wherein the generating the plurality of pieces of object data comprises:  42extracting the object from a first region the first input image and a second region of the second input image , the first region and the second region corresponding to the first region of interest and the second region of interest (object recognition means 114, FIG. 1; total of 9 icons make up the training set for each of the original 256 x 256 pixel resolution subset images for each involved person, col. 10 line 53-col. 11 line 15).
-Regarding claim 25, Burt discloses an method of detecting an object (FIG. 1), the method comprising: generating a first pyramid image set comprising a first plurality of pyramid images from a plurality of input images that are respectively captured at a plurality of time points (col. 4 lines 18-24); generating a second pyramid image set by down-sampling at least one pyramid image among the first plurality of pyramid images in the first pyramid image set (pixel resolution of 256 x 256, down to  level-5 which has a pixel resolution of only 16 x 16, col. 10 lines 66-69); generating, from the first pyramid image set, N pieces of first object data respectively corresponding to N time points, wherein N is a natural number (five 8 x 8 sections of the pyramid image of level 3 with 64 x 64, col. 11 lines 1-15); and generating, from the second pyramid image set, M pieces of second object data respectively corresponding to M time points, wherein M is a natural number, wherein N is greater than M (three 8 x 8 sections may be taken from the 32 x 32, level-4, pyramid image, col. 11 lines 1-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burt (U.S. PATENT NO. 5,063,603) in view of Choi (U.S. PG-PUB NO. 2017/124415).
-Regarding claim 3, Burt further discloses the object comprises a first object and a second object, and wherein the object extractor is further configured to:  35generate first object data of the first object among the plurality of pieces of the object data by extracting the first object from the first pyramid image; generate second object data of the second object among the plurality of pieces of the object data by extracting the second object from the second pyramid image; generate third object data of the first object among the plurality of pieces of the object data by extracting the first object from the third pyramid image; and generates fourth object data of the second object among the plurality of pieces of the object data by extracting the second object from the fourth pyramid image (object recognition means 114, FIG. 1; total of 9 icons make up the training set for each of the original 256 x 256 pixel resolution subset images for each involved person, col. 10 line 53-col. 11 line 15).

In the same field of endeavor, Choi teaches using a deep learning model trained based on a neural network (paragraph 41, 52).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Burt with the teaching of Choi in order to provide learning better object proposal and object detection models.
-Regarding claim 4, the combination further discloses store the first object data of the first object and the third object data of the first object in a first area of the buffer; and store the second object data of the second object and the fourth object data of the second object in a second area of the buffer (Burt, moving object means 304, FIG. 3; stationary objects are stored in section 118b, col. 7 lines 35-38).
-Regarding claim 5, the combination further discloses an object tracker configured to track the first object by using at least one object data among the plurality of pieces of the object data selected from the first object data of the first object and the third object data of the first object stored in the first area and the first time information, and track the second object by using at least one object data among the plurality 36of pieces of the object data selected from the second object data of the second object and the fourth object data of the second object stored in the second area and the second time information (Burt, the stationary object information forwarded from moving-object means 304 for storage in section 118b of stored data 118, is also available for use by moving-object means 304 itself. During the operation of the system, eliminating the background by subtracting the pixels thereof from the pixels of the current frame, in order to obtain moving (foreground) objects, results in also subtracting the background from the foreground, thus distorting the foreground image, col. 7 lines 35-65).
(Burt, eliminating the background by subtracting the pixels thereof from the pixels of the current frame, in order to obtain moving (foreground) objects, results in also subtracting the background from the foreground, thus distorting the foreground image, col. 7 lines 35-65).
-Regarding claim 7, the combination further discloses the first object is located relatively far from an image-capturing device capturing the first input image and the second input image, and the second object is located relatively closer to the image-capturing device than the first object (Burt, see FIG. 2; col. 12 line 36-col. 13 line 25).
-Regarding claim 14, the combination further discloses the object comprises a first object and a second object, and wherein the generating of the plurality of pieces of object data comprises: generating first object data of the first object among the plurality of pieces of the object data by extracting the first object from the first pyramid image; generating second object data of the second object among the plurality of pieces of the object data by extracting the second object from the second pyramid image; generating third object data of the first object among the plurality of pieces of the object data by extracting the first object from the third pyramid image; and generating fourth object data of the second object among the plurality of pieces of the object data by extracting the second object from the fourth pyramid image (object recognition means 114, FIG. 1; total of 9 icons make up the training set for each of the original 256 x 256 pixel resolution subset images for each involved person, col. 10 line 53-col. 11 line 15).

In the same field of endeavor, Choi teaches using a deep learning model trained based on a neural network (paragraph 41, 52).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Burt with the teaching of Choi in order to provide learning better object proposal and object detection models.
-Regarding claim 15, the combination further discloses storing, in a first area of the buffer, the first object data of the first object and the third object data of the first object; and storing, in a second area of the buffer, the second object data of the second object and the fourth object data of the second object (Burt, moving object means 304, FIG. 3; stationary objects are stored in section 118b, col. 7 lines 35-38).
-Regarding claim 16, the combination further discloses tracking the first object by using at least one object data among the plurality of pieces of the object data selected from the first object data of the first object and the third object data of the first object stored in the first area and the first time information; and tracking the second object by using at least one object data among the plurality of pieces of the object data selected from the second object data of the second object and the fourth object data of the second object stored in the second area (Burt, the stationary object information forwarded from moving-object means 304 for storage in section 118b of stored data 118, is also available for use by moving-object means 304 itself. During the operation of the system, eliminating the background by subtracting the pixels thereof from the pixels of the current frame, in order to obtain moving (foreground) objects, results in also subtracting the background from the foreground, thus distorting the foreground image, col. 7 lines 35-65).
(Burt, eliminating the background by subtracting the pixels thereof from the pixels of the current frame, in order to obtain moving (foreground) objects, results in also subtracting the background from the foreground, thus distorting the foreground image, col. 7 lines 35-65).
-Regarding claim 18, the combination further discloses the first object is located relatively far from an image-capturing device capturing the first input image and the second input image, and the second object is located relatively closer to the image-capturing device than the first object (Burt, see FIG. 2; col. 12 line 36-col. 13 line 25).

Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burt (U.S. PATENT NO. 5,063,603) in view of Fan (U.S. PG-PUB NO. 2018/0300880).
-Regarding claim 23, Burt discloses a system for detecting an object (FIG. 1), the system comprising: a pyramid image generator configured to receive a first input image captured at a first time and a second input image captured at a second time (col. 4 lines 18-24) and generate a first pyramid image from the first input image and a second pyramid image from the second input image (multi-resolution pyramid processor 112, FIG. 1); an object extractor configured to detect the object in the first pyramid image and the second pyramid image and generate a plurality of pieces of object data representing the object (object recognition means 114, FIG. 1); a buffer storing the plurality of pieces of object data representing the object detected in the first (stored data 118, FIG. 1).
Burt is silent to teaching that a driving assistance system for driving a vehicle by detecting an object; by using deep learning that is based on a neural network. However, the claimed limitation is well known in the art as evidenced by Fan.
In the same field of endeavor, Fan teaches a driving assistance system for driving a vehicle by detecting an object (paragraph 80); by using deep learning that is based on a neural network (convolutional neural network, paragraph 81).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Burt with the teaching of Fan in order to provide learning better object proposal and object detection models.
-Regarding claim 24, the combination further discloses the pyramid image generator is further configured to: generate a first pyramid image set including the first pyramid image and the second pyramid image (Burt, multi-resolution pyramid processor 112, FIG. 1); and generate a second pyramid image set by down-sampling at least one of the first pyramid image and the second pyramid image (Burt, pixel resolution of 256 x 256, down to  level-5 which has a pixel resolution of only 16 x 16, col. 10 lines 66-69), and wherein the object extractor is further configured to:  43generate, from the first pyramid image set, N pieces of first object data respectively corresponding to N time points among the plurality of pieces of object data, wherein N is a natural number (Burt, five 8 x 8 sections of the pyramid image of level 3 with 64 x 64, col. 11 lines 1-15); and generate, from the second pyramid image set, M pieces of second object data respectively corresponding to M time points among the plurality of pieces of object data, wherein M is a natural number (Burt, three 8 x 8 sections may be taken from the 32 x 32, level-4, pyramid image, col. 11 lines 1-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/               Primary Examiner, Art Unit 2664